Citation Nr: 1422080	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and/or service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1969 to April 1979.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his February 2008 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veterans Law Judge (VLJ) at his local VA office.  However, in April 2008, before the Veteran could be scheduled for a hearing, he indicated in a hearing response form that he no longer wanted to be scheduled for a hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The Board remanded the appeal in April 2012 and December 2013 for further development.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required in order to ensure compliance with the Board's prior remand instructions.  

The Board specifically provided that a medical opinion on whether the Veteran's hypertension was secondary to PTSD should be rendered by a physician or certified physician's assistant.  The January 2014 VA examination report shows that the opinion was rendered by an Advanced Registered Nurse Practitioner (there is no co-signer).  Also, it is not clear that the April 2006 treatise information from the "National Center for PTSD" submitted by the Veteran was considered.  The Board finds that there has not been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this remand to an appropriate physician or certified physician's assistant for purposes of obtaining a medical opinion on whether the Veteran's hypertension is due to service or service-connected PTSD.  The report should note that a review of the claims folder was completed.  

a.  The examiner should opine as to whether the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) entered service with preexisting hypertension.  If YES, provide an opinion as to whether the preexisting hypertension clearly and unmistakably (i.e., highest degree of medical certainty) WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If hypertension DID NOT clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension is etiologically related to the Veteran's service. 

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

b.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD (i.) caused or (ii) aggravated (permanently worsened the underlying disorder beyond its normal progress) his hypertension.  The examiner must review the September 2006 VA heart examination report and the May 2006 and April 2008 letters from the VA ARNP.  If aggravation is shown, the examiner should quantify the degree of aggravation due to the PTSD, if possible.  The examiner must address the theory that anxiety and stress from PTSD caused hypertension or permanently worsened the hypertension.  The examiner should specifically address the Veteran's submission of an article from the National Center for PTSD in April 2006 that discusses this topic.  Also, the examiner should specifically address the Veteran's representative's April 7, 2014 Informal Hearing Presentation which discusses this topic (and includes attached articles VA/DoD Practice Guidelines for the Management of Post-Traumatic Stress"; "PILOTS: Published International Literature on Traumatic Stress: The impact of posttraumatic stress disorder on blood pressure and heart rate in a veteran population"; "Cardiovascular Reactivity to Psychological Stress and Disease"; "PILOTS: Published International Literature on Traumatic Stress: Post-traumatic stress disorder and cardiovascular disease"; "Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey"; "Post-traumatic Stress Disorder and Cardiovascular Disease"; Cardiovascular manifestations of posttraumatic stress disorder"; "Anxiety disorders, hypertension, and cardiovascular risk; a review", "Posttraumatic stress disorder and physical illness; results from clinical and epidemiologic studies"; and "Posttraumatic Stress Disorder").

If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After the development requested above has been completed, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



